Citation Nr: 1709866	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  11-31 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for status/post right hand third metacarpal fracture and ligament repair surgery, decreased grip strength, and limited and painful motion of the right index and middle fingers (right index and right middle finger disability). 

2.  Entitlement to a compensable rating for spontaneous left pneumothorax.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to November 1981, from May 1991 to September 1991, from March 2003 to March 2004, from October 2006 to June 2007, and from June 2008 to October 2010.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Salt Lake City, Utah, Regional Office (RO) of the Department of Veterans Affairs (VA).  The RO in Muskogee, Oklahoma, currently has jurisdiction over the Veteran's claims.

In a September 2011 rating decision, the RO increased the disability rating assigned to the Veteran's above mentioned right index and right middle finger disability from zero percent to 10 percent disabling from the date that VA granted service connection for this disability.  As the RO did not grant the maximum benefit allowed under the Schedule for Rating Disabilities, this issue remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran testified at a hearing conducted by the undersigned in July 2013.  A transcript of this hearing has been associated with the Veteran's VA claims file.

In February 2015, the Board remanded the Veteran's appeal to the RO for further development.

A May 2016 rating decision granted the Veteran service connection for the surgical scar that resulted from the ligament repair surgery performed on the Veteran's right hand, separate from the right index and right middle finger disability, at 10 percent disabling, effective December 17, 2013.  Hence, that matter is not before the Board.  [The Veteran has not expressed disagreement with the rating or effective date assigned.]

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran seeks increased ratings for his service-connected right index and right middle finger disability and service-connected spontaneous left pneumothorax disability.  Although the Board regrets further delay in adjudicating the Veteran's appeal, remand is required for further development.

In its February 2015 Remand, the Board requested that the Veteran be provided with VA examinations to assess the severity of his service-connected right index and middle finger disability and service-connected spontaneous left pneumothorax disability.  The Veteran underwent the requested examinations in December 2015.  

Following the December 2015 VA examination to assess the severity of the Veteran's right index and right middle finger disability, on July 5, 2016, the United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing situations, and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court clarified the requirements that must be met with respect to orthopedic disability examinations prior to the Board finding that an examination report includes adequate evidence to adjudicate the claim.  Id.  

It is unclear whether the December 2015 VA examination to assess the severity of the Veteran's right index and right middle finger disability included range of motion testing in active motion and passive motion, in weight-bearing and nonweight-bearing situations.  In light of Correia, the December 2015 VA examination is insufficient.  Further, the Veteran, through his representative, states that his right index and right middle finger disability has worsened since the December 2015 VA examination.  

As such, the Board finds that the Veteran should be afforded a new VA examination that accurately evaluates the current severity of the Veteran's service-connected right index and right middle finger disability, including a discussion of the information required under the Court's holding in Correia.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).

Similarly, the December 2015 VA examination to assess the Veteran's spontaneous left pneumothorax disability is inadequate.  The resulting examination report contains pulmonary function testing (PFT) results from February 2012, even though the Board requested that the RO provide the Veteran with an examination to assess the then current severity of his spontaneous left pneumothorax disability.  VA performed the requested PFT in March 2016, and provided an addendum medical opinion containing the results of that testing in April 2016.  However, the April 2016 addendum medical opinion does not list a numerical measurement of the Veteran's diffusion capacity of the lung for carbon monoxide by the Single Breath method (DLCO (SB)).  Moreover, the April 2016 addendum medical opinion fails to state whether the numbers provided were the result of post-bronchodilator PFT or pre-bronchodilator PFT. 

With respect to the DLCO (SB) testing listed in the April 2016 addendum medical opinion, 38 C.F.R. § 4.96(d)(2) (2016) states that if this "test is not of record, evaluate based on alternative criteria as long as the examiner states why the test would not be useful or valid in a particular case."  In this case, it appears that the test is "of record," but that the number produced by the test was not included in the April 2016 addendum medical opinion.  Additionally, the record does not contain the pulmonology interpretation of the March 2016 test results that would be in the Veteran's VA records.  Further, 38 C.F.R. § 4.96(d)(4) requires that post-bronchodilator studies be used for disability evaluation purposes "except when the results of pre-bronchodilator [PFT] are normal or when the examiner determines that post-bronchodilator studies should not be done and states why."  As it is unclear whether post-bronchodilator studies were performed, and the results of the DLCO test performed on the Veteran were not provided numerically, the PFT results listed in the April 2016 addendum medical opinion are inadequate. 

Moreover, the Veteran, through his representative, states that his spontaneous left pneumothorax disability has worsened since the December 2015 VA examination provided by VA.  

As such, the Board finds that the Veteran should be afforded a new VA examination that accurately evaluates the current severity of the Veteran's service-connected spontaneous left pneumothorax disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).

Because the record indicates that the Veteran has been receiving ongoing VA treatment, and does not appear to include VA treatment records after February 2016, including the pulmonology interpretation of the March 2016 PFT testing, any updated VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any pertinent VA treatment records from February 2016 to the present, including the pulmonology interpretation of PFT testing done in March 2016.  All efforts to obtain such records should be documented in the claims folder, and all available records should be associated with the Veteran's claims folder.  If any of the records are unavailable, notify the appellant of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  After completing the development requested in item 1, schedule the Veteran for an orthopedic examination with an appropriate medical professional to determine the current severity of the service-connected right index and right middle finger disability.  Have the results reviewed by an orthopedist.

The claims file should be made available to the examiner for review.  Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail.  All indicated tests or studies should be completed.  

The examination report must include ranges of motion testing, with notations as to the degree of motion at which the Veteran experiences pain.  Moreover, the examiner must test the range of motion of the right index and right middle finger in active motion, passive motion, weight-bearing, and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  The examiner should note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

3.  After completing the development requested in item 1, schedule the Veteran for a VA examination to determine the current severity of his service-connected spontaneous left pneumothorax.  The claims file should be made available to the examiner for review, and all indicated testing (including DLCO and post-bronchodilator testing, if deemed necessary) should be performed and reported in full.  If DLCO and post-bronchodilator testing is not performed, the examiner should indicate why this testing was not performed, or why it would not be useful or valid in this case.  

Have an appropriate specialist review the results of the examination.

4.  After undertaking any additional development deemed appropriate, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2016).

